Kelly, J.,
delivered the opinion of the court,
McBeide, C. J., concurring.
This cause came up to be heard in the court below upon the motion of defendant for a change of venue, and after the argument of counsel the court made the following order: et After hearing of said motion the court withheld further judgment thereon, and the same was adjourned into the supreme court for a hearing and decision of said motion.”
The three hundred and twenty-sixth section of the civil practice act provides as follows: “ Whenever on the trial of an action at law, in the district court, it shall be found to turn on an important or doubtful principle of law, the court may direct a special verdict to be found; and in all cases the parties may agree upon the facts, and such agreement, in writing, signed by the parties or their attorneys, shall be made a part of the record; and all questions of law arising on special verdicts, agreed cases, motions for new trial, and all others in any manner arising in the district, courts, *50in law or equity, may be adjourned into tbe supreme court for decision; and tlie supreme court may give judgment, or remand the cause, or make any order according to the law of the case.”
This is a statutory provision for the submission or the adjournment of doubtful questions which may arise in a district court on the trial of an action at law or equity to the supreme court. Such cases are confined to the civil prac tice. Appeals to the supreme court in criminal cases must be taken from a final judgment of the district court, or from an order of.the district court, allowing a demurrer, granting or refusing a new trial, (pee criminal practice act, sec. 468.) The motion adjourned into this court arises upon a question which the district judge should first decide in that court. To take any other view of the case would tend to allow defendants in criminal cases, whenever in the progress of a trial they see proper to take exceptions, to ask to have the question adjourned to the supreme court for its decision. The statute does not contemplate such a course.
The question must therefore be remanded to the district court for final adjudication.